CHIEF JUSTICE MILLER, concurring in part and dissenting in part: The present plaintiff employed the attorney on a contingent-fee basis to represent her family’s interests in proceedings stemming from an accident sustained by her husband. The plaintiff later discharged the attorney from that employment and retained substitute counsel to handle the case. In today’s decision, the majority upholds the fee award of $36,000, determined on a quantum meruit basis. I would remand the cause for reconsideration of the discharged attorney’s fee, and thus I do not join that portion of the majority opinion. In Rhoades v. Norfolk & Western Ry. Co. (1979), 78 Ill. 2d 217, this court held that the recovery to be allowed to a discharged attorney in an action for a fee is not measured by the contract price but rather must be determined on a quantum meruit basis. Noting that a client has an absolute right to discharge counsel at any time, with or without cause, the court believed that the exercise of that right would be unnecessarily burdened if an attorney who was discharged before the completion of his duties were allowed to recover as his fee the full contract price specified in the parties’ fee agreement. The court explained: “To require the client to pay the discharged attorney the full contract fees would make the right to discharge even without cause largely meaningless since the client’s contractual financial responsibility to the discharged attorney would be unchanged, unless the client could establish cause for discharge.” Rhoades, 78 Ill. 2d at 229. The court in Rhoades determined the measure of recovery applicable to the discharged attorney’s fee action but did not decide when that cause of action accrues. As the majority opinion notes, courts allowing quantum meruit recovery are divided on the question. Although the case primarily relied on by Rhoades determined that the cause of action does not accrue until the occurrence of the originally anticipated contingency (see Fracasse v. Brent (1972), 6 Cal. 3d 784, 494 P.2d 9, 100 Cal. Rptr. 385), other courts applying the quantum meruit test have reached the opposite result, holding that the attorney’s action accrues at the time of discharge (e.g., Tillman v. Komar (1932), 259 N.Y. 133, 181 N.E. 75). I agree with the majority that the discharged attorney’s action may accrue before the occurrence of the contingency contemplated in the parties’ former agreement. As one court observed, the parties’ original agreement, having been abrogated by the client, is no longer in force, and thus should not govern the discharged attorney’s action to recover a fee. (Tillman, 259 N.Y. at 135, 181 N.E. at 75.) A contrary holding would necessarily mean that a discharged attorney who had been employed on a contingency basis must be denied all compensation if the contingency never occurs. But the original attorney “did not contract for his contingent compensation on the hypothesis of success or failure by some other member of the bar” (Tillman, 259 N.Y. at 135, 181 N.E. at 76); the complete denial of compensation to an attorney who devoted much time and effort to an erstwhile client’s case may be inequitable. This does not mean, however, that the actual or probable outcome of the underlying litigation is entirely irrelevant in determining a proper fee on quantum meruit principles. An accurate assessment of the work performed by former counsel will normally require consideration of both the amount ultimately recovered in the plaintiff’s action and the theory of liability on which the recovery was based. Often, these additional considerations will have a significant bearing on the proper determination of the discharged attorney’s fee. And in a complex case, it may even be helpful to postpone that determination until after the underlying matter has been resolved. In the present appeal, the majority expresses skepticism about the amount of the fee allowed the discharged attorney yet declines to disturb the award, stating that the amount awarded does not represent an abuse of discretion. (144 Ill. 2d at 45.) I would remand the present cause to the circuit court for reconsideration, so that explicit attention could be given to the additional circumstances I have noted. On remand, the trial court could then consider not only the discharged attorney’s customary hourly rate and the time expended and work performed by him, but the other matters that are relevant to the determination, including the probable basis for liability and the size of the anticipated recovery. These additional criteria would afford the judge a more thorough basis on which to assess the value of the discharged attorney’s work. And as I have indicated, in certain circumstances it may be appropriate to postpone this determination pending resolution of the underlying matter, even though the attorney’s cause of action accrues at the time of discharge.